
	
		II
		111th CONGRESS
		1st Session
		S. 1528
		IN THE SENATE OF THE UNITED STATES
		
			July 28, 2009
			Mr. Feingold introduced
			 the following bill; which was read twice and referred to the
			 Select Committee on
			 Intelligence
		
		A BILL
		To establish a Foreign Intelligence and Information
		  Commission, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Intelligence and Information
			 Commission Act.
		2.DefinitionsIn this Act:
			(1)2005 National
			 Intelligence StrategyThe term 2005 National Intelligence
			 Strategy means the National Intelligence Strategy of the United States
			 of America released by the Director of National Intelligence on October 26,
			 2005.
			(2)2006 Annual
			 Report of the United States Intelligence Community and 2006 Annual
			 ReportThe terms 2006 Annual Report of the United States
			 Intelligence Community and 2006 Annual Report mean the
			 2006 Annual Report of the United States Intelligence Community released by the
			 Director of National Intelligence in February 2007.
			(3)CommissionThe
			 term Commission means the Foreign Intelligence and Information
			 Commission established in section 4(a).
			(4)Foreign
			 intelligence, intelligenceThe terms foreign
			 intelligence and intelligence have the meaning given those
			 terms in section 3 of the National Security Act of 1947 (50 U.S.C.
			 401a).
			(5)InformationThe
			 term information includes information of relevance to the foreign
			 policy of the United States collected and conveyed through diplomatic reporting
			 and other reporting by personnel of the Government of the United States who are
			 not employed by an element of the intelligence community, including public and
			 open-source information.
			(6)Strategic Plan
			 of the Department of StateThe term Strategic Plan of the
			 Department of State means the Strategic Plan for Fiscal Years 2007–2012
			 of the Department of State and the United States Agency for International
			 Development revised on May 7, 2007.
			3.FindingsCongress makes the following
			 findings:
			(1)Accurate, timely,
			 and comprehensive foreign intelligence and information are critical to the
			 national security of United States and the furtherance of the foreign policy
			 goals of the United States.
			(2)It is in the
			 national security and foreign policy interest of the United States to ensure
			 the global deployment of personnel of the Government of the United States who
			 are responsible for collecting and reporting foreign intelligence and
			 information, including personnel from the intelligence community, the
			 Department of State, and other agencies and departments of the Government of
			 the United States, and that adequate resources are committed to effect such
			 collection and reporting.
			(3)The 2005 National
			 Intelligence Strategy and the 2006 Annual Report of the United States
			 Intelligence Community identified 5 major missions of the intelligence
			 community to support the national security requirements of the United States,
			 the first 2 of which, defeating terrorism and preventing and countering the
			 spread of weapons of mass destruction, are global and transnational in
			 nature.
			(4)The third major
			 mission identified by the 2005 National Intelligence Strategy and the 2006
			 Annual Report, bolstering the growth of democracy and sustaining peaceful
			 democratic states, requires a global commitment of collection, reporting, and
			 analytical capabilities.
			(5)The 2005 National
			 Intelligence Strategy and the 2006 Annual Report identify as a major mission
			 the need to anticipate developments of strategic concern and identify
			 opportunities as well as vulnerabilities for decision makers.
			(6)The 2006 Annual
			 Report provides the following:
				(A)In a world
			 in which developments in distant reaches of the globe can quickly affect
			 American citizens and interests at home and abroad, the Intelligence Community
			 must alert policy makers to problems before they escalate and provide insights
			 into their causes and effects. Analysis must do more than just describe what is
			 happening and why; it must identify a range of opportunities for (and likely
			 consequences of) diplomatic, military, law enforcement, economic, financial, or
			 homeland security action. To support policymakers, the Intelligence Community
			 should develop, sustain, and maintain access to expertise on every region,
			 every transnational security issue, and every threat to the American
			 people..
				(B)We still
			 need to re-balance, integrate, and optimize collection capabilities to meet
			 current and future customer and analytic priorities. Collection is . . . what
			 gives the [Intelligence Community] its competitive advantage in
			 protecting the United States and its interests..
				(C)One
			 challenge to improving the coverage of emerging and strategic issues across the
			 Intelligence Community has been the diversion of resources to current crisis
			 support ….
				(D)Collection
			 against terrorists in places like Iraq and Afghanistan took a substantial share
			 of the [Intelligence Community's] resources and efforts in FY
			 2006..
				(E)With so
			 many [Intelligence Community] resources dedicated to the War on Terror and WMD
			 programs in closed regimes, the [Intelligence] Community's collection efforts
			 still have to devote significant attention to potential or emerging threats of
			 strategic consequence..
				(7)On January 23,
			 2007, the Deputy Director of National Intelligence for Collection testified to
			 the Select Committee on Intelligence of the Senate that there is a need
			 to get the Intelligence Community back to what I grew up calling global
			 reach, stating that we don't have that today. She
			 further testified that our challenge is … with [Congress] help [to get
			 back] to a place where we can do global reach, and pay attention to places that
			 we are not..
			(8)On February 14,
			 2008, the Director of National Intelligence testified to the Select Committee
			 on Intelligence of the Senate that certainly current crisis support
			 takes a disproportionate share of intelligence resources over emerging
			 and strategic issues.
			(9)In responses to
			 questions posed by the Select Committee on Intelligence of the Senate in
			 advance of the February 5, 2009, hearing on the nomination of Leon Panetta to
			 be Director of the Central Intelligence Agency, Mr. Panetta stated that
			 I am also concerned that we have not devoted sufficient resources to a
			 broader set of national intelligence challenges—such as Russia, China, the
			 global economic downturn, as well as unstable and weak governments in places
			 such as Africa and Latin America..
			(10)On February 12,
			 2009, the Director of National Intelligence testified to the Select Committee
			 on Intelligence of the Senate that I'd say the most significant gaps are
			 the areas that are not traditional State threats, that we have not figured out
			 the right way to collect information and we have not grown the analysts to do
			 it. … We’re not as good with non-state actors..
			(11)On March 26,
			 2009, the Director of National Intelligence stated that We re-evaluate
			 that National Intelligence Priority Framework formally ever six months and
			 informally, as we have. And its quite remarkable, if you—you know those
			 time-lapse pictures where things change? If you showed a time-lapse picture of
			 that National Intelligence Priority Framework, you’d see, sort of, colors
			 shifting over time as things came up, in terms of their threat or in terms of
			 an opportunity that they—so I just, I think it’s a mistake to tie us down to,
			 this is my important priority. There are enduring things we have to spend a lot
			 of time on because you can’t instantly generate intelligence about a country
			 that’s very good at keeping its secrets that you know is going to be a factor
			 for a long time. And we have to work on those—we have to work on those every
			 time. We have to keep an excellent baseline understanding of what’s going on in
			 the world, but then we need to be able to flex..
			(12)The National
			 Commission on Terrorist Attacks Upon the United States (hereinafter referred to
			 as the 9/11 Commission) reported that To find sanctuary,
			 terrorist organizations have fled to some of the least governed, most lawless
			 places in the world. The intelligence community has prepared a world map that
			 highlights possible terrorist havens, using no secret intelligence—just
			 indicating areas that combine rugged terrain, weak governance, room to hide or
			 receive supplies, and low population density with a town or city near enough to
			 allow necessary interaction with the outside world. Large areas scattered
			 around the world meet these criteria..
			(13)The 9/11
			 Commission recommended that the U.S. Government must identify and
			 prioritize actual or potential terrorist sanctuaries. For each, it should have
			 a realistic strategy to keep possible terrorists insecure and on the run, using
			 all elements of national power. We should reach out, listen to, and work with
			 other countries that can help..
			(14)On May 6, 2008,
			 the Acting Director of the National Counterterrorism Center testified to the
			 Select Committee on Intelligence of the Senate that I wish I had more
			 resources to dedicate to longer-term threats, absolutely, that
			 much of the information about the instability that can lead to safe
			 havens or ideological radicalization comes not from covert collection but from
			 open collection, best done by Foreign Service officers, and that there
			 should be ways to direct resources toward whoever is best positioned to learn
			 about safe-haven conditions.
			(15)On November 1,
			 2005, the Director of National Intelligence Open Source Center was established
			 with functions that include collection, analysis and research, training,
			 and information technology management to facilitate government-wide access and
			 use of openly available information.
			(16)The Strategic
			 Plan of the Department of State provides as a strategic goal that Our
			 diplomatic and development activities will reduce the threat or impact of
			 violent conflict by developing early warning … capability..
			(17)On January 22,
			 2009, James Steinberg, a nominee to be Deputy Secretary of State, testified to
			 the Committee on Foreign Relations of the Senate that if we're going to
			 be effective in this move towards smart power, then we have to understand how
			 we reprioritize our resources to be able to achieve that … If we only think
			 about the crisis of the moment, then we're not prepared as new challenges
			 emerge. And we've seen this time and time again, that issues that were not
			 immediately on the radar screen don't get the attention they deserve. … So the
			 idea of looking forward and trying to figure out over the long-term where our
			 priorities need to be, how do we anticipate some of these challenges, and then
			 judge how we have sort of assigned resources to take care of not only those
			 current needs but also those long-term challenges I think has to be very
			 important and part of a strategic planning strategy … although we have a very
			 strong intelligence community, that there is a tremendous resource of people
			 who've lived and worked out in the countries that we're dealing with and that,
			 for a variety of reasons, the intelligence community is not always the best
			 equipped to do that. They bring their own special skills. But the Foreign
			 Service officers, and also people from outside the government, are enormous
			 sources of information and value. And we need to find better ways, in my
			 judgment, to have more contact with people in the private sector, from the
			 NGOs, from the business community, from universities and the like, as part of
			 our being able to touch and feel what's going on the ground..
			(18)On January 22,
			 2009, Jacob Lew, a nominee to be Deputy Secretary of State, testified to the
			 Committee on Foreign Relations of the Senate that I believe strongly
			 that resources have to follow priorities. The decision of where we need to be
			 and what kinds of skills we need have to fit into a comprehensive strategy. …
			 We need to work with our other Cabinet agency partners. There are 20 government
			 agencies that have resources that work in or through our embassies. We don't
			 need to recreate the wheel; we need to cooperate with each other and make sure
			 that we have enough Foreign Service, civil service and locally engaged staff so
			 that we can effectively coordinate the efforts that the United States puts on
			 the ground. I think that it all begins with the strategic planning process. If
			 we don't have a clear vision of what we need and what we want, were not going
			 to be able to make the right resource allocation decisions. And we have to be
			 able to look beyond this week, next week, or even next year. … We need to reach
			 not just into the building but all the way into the field and make it clear
			 that we have every intention of bringing the resources of the State Department
			 to bear as we deal with these kinds of problems and challenges abroad, that we
			 have knowledge in our embassies, in our consulates, about a range of issues,
			 not just political issues—economic issues, scientific issues, cultural
			 issues—that give us the broadest understanding of what's going on in an
			 increasingly global world..
			(19)The Legal
			 Attache offices and sub-offices of the Federal Bureau of Investigation are
			 currently located in 75 cities around the world, providing coverage for more
			 than 200 countries, territories, and islands.
			(20)On October 4,
			 2007, Thomas V. Fuentes, Assistant Director of the Federal Bureau of
			 Investigation for Office of International Operations, testified to the
			 Subcommittee on Border, Maritime, and Global Counterterrorism of the Committee
			 on Homeland Security of the House of Representatives that the core
			 mission of the Legal Attache offices is to establish and
			 maintain liaison with principal law enforcement and security services in
			 designated foreign countries … enabl[ing] the FBI to effectively and
			 expeditiously conduct its responsibilities in combating international
			 terrorism, organized crime, cyber crime, and general criminal matters,
			 and that while they do not conduct foreign intelligence
			 gathering,typical duties include … conducting
			 investigations in coordination with the host government; sharing investigative
			 leads and information; briefing Embassy counterparts from other agencies,
			 including law enforcement agencies, as appropriate, and Ambassadors … providing
			 situation reports concerning cultural protocol; [and] assessing political and
			 security climates..
			(21)The July 2008
			 Preliminary Findings by the Project on National Security Reform, entitled
			 Enduring Security in an Unpredictable World: the Urgent Need for
			 National Security Reform, included the following:
				(A)The lack of a
			 national security strategy that clearly links ends, ways, and means and
			 assigned roles and responsibilities to each department has encouraged a
			 proliferation of department-level strategies. These department strategies are
			 uncoordinated and do not systematically generate capabilities required for
			 national objectives.
				(B)The resource
			 allocation process is not driven by any overall national plan or strategy for
			 achieving broad objectives, and the results or effectiveness of the budgeting
			 process cannot be measured against such objectives.
				(C)The national
			 security system tends to overemphasize traditional security threats and under
			 emphasize emerging challenges.
				4.Establishment
			 and functions of the Commission
			(a)EstablishmentThere
			 is established in the legislative branch a Foreign Intelligence and Information
			 Commission.
			(b)FunctionsThe
			 Commission shall—
				(1)evaluate any
			 current processes or systems for the strategic integration of the intelligence
			 community, including the Open Source Center, and other elements of the United
			 States Government, including the Department of State, with regard to the
			 collection, reporting and analysis of foreign intelligence and
			 information;
				(2)provide
			 recommendations to improve or develop such processes or systems to include the
			 development of an inter-agency strategy that identifies—
					(A)the collection,
			 reporting, and analysis requirements of the United States Government;
					(B)the elements of
			 the United States Government best positioned to meet collection and reporting
			 requirements;
					(C)collection and
			 reporting missions for the intelligence community and other elements of the
			 United States Government based on the requirements of the United States
			 Government, comparative institutional advantages, and other relevant
			 factors;
					(D)analytical
			 capabilities needed to achieve the requirements of the United States
			 Government; and
					(E)inter-agency
			 budget and resource allocations necessary to achieve such collection,
			 reporting, and analytical requirements;
					(3)evaluate the
			 extent to which current intelligence collection, reporting, and analysis
			 strategies are aimed at providing global coverage and anticipating future
			 threats, challenges, and crises;
				(4)provide
			 recommendations on how to incorporate into the inter-agency strategy the means
			 to anticipate future threats, challenges, and crises, including by identifying
			 and supporting collection, reporting, and analytical capabilities which are
			 global in scope and which are directed at emerging, long-term, and strategic
			 targets;
				(5)provide
			 recommendations on strategies for sustaining human and budgetary resources to
			 effect the global collection and reporting missions identified in the
			 inter-agency strategy, including the prepositioning of collection and reporting
			 capabilities;
				(6)provide
			 recommendations for developing, clarifying, and, if necessary, bolstering
			 current and future collection and reporting roles and capabilities of elements
			 of the United States Government outside the intelligence community deployed
			 overseas;
				(7)provide
			 recommendations related to the role of individual country missions in
			 contributing to the inter-agency strategy;
				(8)evaluate the
			 extent to which the establishment of new embassies and out-of-embassy posts are
			 able to contribute to expanded global coverage and increased collection and
			 reporting and provide recommendations related to the establishment of new
			 embassies and out-of-embassy posts;
				(9)provide
			 recommendations related to the establishment of any new executive branch
			 entity, or the expansion of the authorities of any existing executive branch
			 entity, as needed to improve the strategic integration described in paragraph
			 (1) and develop and oversee the implementation of the inter-agency
			 strategy;
				(10)provide
			 recommendations on any legislative changes necessary to establish any new
			 entity or to expand the authorities of any existing entity, as described in
			 paragraph (9);
				(11)provide
			 recommendations on processes for developing and presenting to Congress budget
			 requests for each relevant element of the United States Government that reflect
			 the allocations identified in the inter-agency strategy and for congressional
			 oversight of the development and implementation of the strategy; and
				(12)provide
			 recommendations on any institutional reforms related to the collection and
			 reporting roles of individual elements of the United States Government outside
			 the intelligence community, as well as any budgetary, legislative, or other
			 changes needed to achieve such reforms.
				5.Members and
			 staff of the Commission
			(a)Members of the
			 Commission
				(1)AppointmentThe
			 Commission shall be composed of 10 members as follows:
					(A)Two members
			 appointed by the majority leader of the Senate.
					(B)Two members
			 appointed by the minority leader of the Senate.
					(C)Two members
			 appointed by the Speaker of the House of Representatives.
					(D)Two members
			 appointed by the minority leader of the House of Representatives.
					(E)One nonvoting
			 member appointed by the Director of National Intelligence.
					(F)One nonvoting
			 member appointed by the Secretary of State.
					(2)Selection
					(A)In
			 generalMembers of the Commission shall be individuals
			 who—
						(i)are
			 private citizens; and
						(ii)have—
							(I)knowledge and
			 experience in foreign information and intelligence collection, reporting, and
			 analysis, including clandestine collection and classified analysis, diplomatic
			 reporting and analysis, and collection of public and open source
			 information;
							(II)knowledge and
			 experience in issues related to the national security and foreign policy of the
			 United States gained by serving as a senior official of the Department of
			 State, a member of the Foreign Service, an employee or officer of an
			 appropriate agency or department of the United States, or an independent
			 organization with expertise in the field of international affairs; or
							(III)knowledge and
			 experience with foreign policy decisionmaking.
							(B)Diversity of
			 experienceThe individuals appointed to the Commission should be
			 selected with a view to establishing diversity of experience with regard to
			 various geographic regions, functions, and issues.
					(3)Time of
			 appointmentThe appointments under subsection (a) shall be made
			 not later than 60 days after the date of the enactment of this Act.
				(4)Term of
			 appointmentMembers shall be appointed for the life of the
			 Commission.
				(5)VacanciesAny
			 vacancy of the Commission shall not affect the powers of the Commission and
			 shall be filled in the manner in which the original appointment was
			 made.
				(6)ChairThe
			 members of the Commission shall designate 1 of the voting members to serve as
			 the chair of the Commission.
				(7)QuorumSix
			 members of the Commission shall constitute a quorum for purposes of transacting
			 the business of the Commission.
				(8)MeetingsThe
			 Commission shall meet at the call of the chair and shall meet regularly, not
			 less than once every 3 months, during the life of the Commission.
				(b)Staff
				(1)In
			 generalThe chair of the Commission may, without regard to the
			 civil service laws and regulations, appoint and terminate an executive director
			 and, in consultation with the executive director, appoint and terminate such
			 other additional personnel as may be necessary to enable the Commission to
			 perform its duties. In addition to the executive director and 1 full-time
			 support staff for the executive director, there shall be additional staff with
			 relevant intelligence and foreign policy experience to help support the
			 Commission's work.
				(2)Selection of
			 the executive directorThe executive director shall be selected
			 with the approval of a majority of the members of the Commission.
				(3)Compensation
					(A)Executive
			 directorThe executive director shall be compensated at the rate
			 payable for level IV of the Executive Schedule under section 5315 of title 5,
			 United States Code.
					(B)StaffThe
			 chair of the Commission may fix the compensation of other staff of the
			 Commission without regard to the provisions of chapter 51 and subchapter III of
			 chapter 53 of title 5, United States Code, relating to classification of
			 positions and General Schedule pay rates, except that the rate of pay for such
			 personnel may not exceed the rate payable for level IV of the Executive
			 Schedule under section 5315 of such title.
					(c)Experts and
			 consultantsThis Commission is authorized to procure temporary or
			 intermittent services of experts and consultants as necessary to the extent
			 authorized by section 3109 of title 5, United States Code, at rates not to
			 exceed the maximum annual rate of basic pay payable under section 5376 of such
			 title.
			(d)Staff and
			 services of other agencies or department of the United
			 StatesUpon the request of the Commission, the head of an agency
			 or department of the United States may detail, on a reimbursable or
			 nonreimbursable basis, any of the personnel of that department or agency to the
			 Commission to assist it in carrying out this Act. The detail of any such
			 personnel shall be without interruption or loss of civil service or Foreign
			 Service status or privilege.
			(e)Security
			 clearanceThe appropriate agencies or departments of the United
			 States shall cooperate with the Commission in expeditiously providing to the
			 members and staff of the Commission appropriate security clearances to the
			 extent possible pursuant to existing procedures and requirements.
			6.Powers and
			 duties of the Commission
			(a)In
			 general
				(1)Hearings and
			 evidenceThe Commission may, for the purpose of carrying out this
			 Act—
					(A)hold hearings,
			 sit and act at times and places in the United States and in countries in which
			 the United States has a diplomatic presence, take testimony, and receive
			 evidence as the Commission considers advisable to carry out this Act;
			 and
					(B)subject to
			 subsection (b)(1), require, by subpoena or otherwise, the attendance and
			 testimony of such witnesses and the production of such books, records,
			 correspondence, memoranda , papers, and documents, as the Commission considers
			 necessary.
					(b)Subpoenas
				(1)Issuance
					(A)In
			 generalA subpoena may be issued under this section only—
						(i)by
			 the agreement of the chair of the Commission; and
						(ii)by
			 the affirmative vote of 5 members of the Commission.
						(B)SignatureSubject
			 to subparagraph (A), subpoenas issued under this section may be issued under
			 the signature of the chair or any member designated by a majority of the
			 Commission and may be served by any person designated by the chair or by a
			 member designated by a majority of the Commission.
					(2)Enforcement
					(A)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under this section, the United States district court for the judicial
			 district in which the subpoenaed person resides, is served, or may be found, or
			 where the subpoena is returnable, may issue an order requiring such person to
			 appear at any designated place to testify or to produce documentary or other
			 evidence. Any failure to obey the order of the court may be punished by the
			 court as a contempt of that court.
					(B)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this section,
			 the Commission may, by majority vote, certify a statement of fact constituting
			 such failure to the appropriate United States attorney, who may bring the
			 matter before the grand jury for its action, under the same statutory authority
			 and procedures as if the United States attorney had received a certification
			 under sections 102, 103, or 104 of the Revised Statutes of the United States (2
			 U.S.C. 192, 193, and 194).
					(c)Information
			 from Federal agenciesThe Commission may secure directly from any
			 agency or department of the United States such information as the Commission
			 considers necessary to carry out this Act. Upon request of the chair of the
			 Commission, the head of such agency or department shall furnish such
			 information to the Commission, subject to applicable law.
			(d)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as an agency or department of the
			 United States.
			(e)Administrative
			 supportThe Administrator of the General Services Administration
			 shall provide to the Commission on a reimbursable basis (or, in the discretion
			 of the Administrator, on a nonreimbursable basis) such administrative support
			 services as the Commission may request to carry out this Act.
			(f)Administrative
			 proceduresThe Commission may adopt such rules and regulations,
			 relating to administrative procedure, as may be reasonably necessary to enable
			 it to carry out this Act.
			(g)Travel
				(1)In
			 generalThe members and staff of the Commission may, with the
			 approval of the Commission, conduct such travel as is necessary to carry out
			 this Act.
				(2)ExpensesMembers
			 of the Commission shall serve without pay but shall be allowed travel expenses,
			 including per diem in lieu of subsistence, at rates authorized for employees of
			 agencies under subchapter I of chapter 57 of title 5, United States Code, while
			 away from their homes or regular places of business in the performance of
			 services for the Commission.
				(h)GiftsNo
			 member of the Commission may receive a gift or benefit by reason of such
			 member's service on the Commission.
			7.Report of the
			 Commission
			(a)In
			 general
				(1)Interim
			 reportNot later than 1 year after the members of the Commission
			 are appointed under section 5(a), the Commission shall submit an interim report
			 to the congressional intelligence committees setting forth the preliminary
			 findings and recommendations of the Commission described in section
			 4(b).
				(2)Final
			 reportNot later than 4 months after the submission of the report
			 required by paragraph (1), the Commission shall submit a final report setting
			 forth the final findings and recommendations of the Commission described in
			 section 4(b) to the following:
					(A)The
			 President.
					(B)The Director of
			 National Intelligence.
					(C)The Secretary of
			 State.
					(D)The congressional
			 intelligence committees.
					(E)The Committee on
			 Foreign Relations of the Senate.
					(F)The Committee on
			 Foreign Affairs of the House of Representatives.
					(b)Individual or
			 dissenting viewsEach member of the Commission may include that
			 member's dissenting views in a report required by paragraph (1) or (2) of
			 subsection (a).
			(c)Form of
			 reportThe reports required by paragraphs (1) and (2) of
			 subsection (a), including any finding or recommendation of such report, shall
			 be submitted in both an unclassified and a classified form.
			8.TerminationThe Commission shall terminate 60 days after
			 the submission of the report required by section 7(a)(2).
		9.Nonapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C.
			 App.) shall not apply to the Commission.
		10.Funding
			(a)Transfer from
			 the national intelligence programOf the amounts available for
			 the National Intelligence Program for fiscal year 2009, $4,000,000 shall be
			 available for transfer to the Commission to carry out this Act.
			(b)AvailabilityThe
			 amounts made available to the Commission pursuant to subsection (a) shall
			 remain available until the termination of the Commission.
			
